DETAILED ACTION
1.	This office action is in response to the amendment filed on 06/30/2022. 
2.	Claims 1-14 are currently pending and have been considered below.

Response to Arguments
3.          Applicant’s arguments filed on 06/30/2022 with respect to the rejection of claims 1-14 under 35 U.S.C. 101 have been fully considered. In view of Applicant’s arguments and/or claim amendments the rejection has been withdrawn. Claims 1-14 are patent eligible. Independent Clam 1 recites the limitations a sensor configured to monitor an activity of a person wearing the sensor and output sensor data;…a central processing unit configured to receive the sensor data from the sensor; in response to receiving the sensor data from the sensor, infer an activity in a specific measurement time period of the person wearing the sensor, based on sensor data in the specific measurement time period, the code assigning model, and the activity inferring model; and…a user interface including a display screen through which a user of the ground-truth data creation support system selects a window width for receiving the sensor data from the sensor, wherein the user interface controls operation of the ground-truth data creation support system based on the window width selected by the user which sets a length of time during which the sensor data is received. The steps of a user interface including a display screen through which a user of the ground-truth data creation support system selects a window width for receiving the sensor data from the sensor, wherein the user interface controls operation of the ground-truth data creation support system based on the window width selected by the user which sets a length of time during which the sensor data is received integrate the recited judicial exception into a practical application. The claimed invention is patent eligible based on 2019 Revised Patent Subject Matter Eligibility Guidance (Step 2A).
 	Regarding independent claim 14, this claim recites features similar to claim 1 as indicated above. Accordingly , claim 16 is patent eligible with the same rationale as in claim 1. 

4. 	Applicant’s arguments with respect to the rejection of claims 1-14 under 35 U.S.C. 103 have been considered but are moot in view of the new ground rejection necessitate by applicant amendment.


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-5 and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Blackadar et al. US 2015/0119728 (hereinafter, Blackadar), in view of Balakrishnan et al. US 2015/0362519 (hereinafter, Balakrishnan), in further view of Holman et al. US 2016/0256741 (hereinafter, Holman).

7.  	Regarding claim 1, Blackadar discloses a ground-truth data creation support system comprising: 
 	a sensor configured to monitor an activity of a person wearing the sensor and output sensor data ([0073], [0078]: receive acceleration data from accelerometer 130 and process the received data); 
 	memory configured to store a code assigning model to assign codes associated with characteristics of the sensor data to the sensor data and an activity inferring model to infer the activity of the person wearing the sensor based on the sensor data that has been assigned codes ([0073]: a health monitor 100 may comprise an intelligent activity monitor, as depicted in the exploded view of FIG. 1A…the health monitor 100 may be attached to, or supported by, a subject (e.g., strapped to a wrist, ankle, or appendage, clipped to an article of clothing…[0084]-[0085]: a health monitor 100 may include memory 120 that is external to and accessible to the processor 110. The memory 120 may, for example, be used to store and/or buffer raw data from accelerometer 130, machine-readable instructions for processor 110, program data used by the processor for processing accelerometer data, and/or activity data representative of an activity…the memory may also be used to store information pertinent to a user, e.g., user weight, height, gender, age, training goals, specific workout plans, activity-specific data for a user that may be used to identify an activity performed by the user or process data representative of an identified activity…, the memory 120 may store tables of metabolic equivalents (METs), calibration values, and health guideline data that is used to determine health benefit levels for various activities….[Further], [0194], [0214]: FIG. 8A shows an illustrative example of a lookup data table 802 that may be used to determine METs…Referring again to FIG. 9A, a filled activity buffer 910 is depicted. The example activity buffer shown spans 20 time intervals, and a data entry for each time interval includes two pieces of information (health credit values and activity type). For the example shown, the first data entry 912 indicates that a first activity type that is identified by the bit sequence (0110) (e.g., running according to the example of FIG. 8A)...The filled activity buffer 910 shows that the first type of activity was maintained for five time intervals. In the third time interval, represented as the third entry 914, the intensity level at which the subject performed the activity was increased, so that the subject received two health credits for the activity during that time interval. Two health credits were also awarded during the fourth time interval. In the sixth time interval, a second type of activity, defined by the bit sequence (0011) was performed by the subject. This activity (e.g., walking) received no health credit. For example, the walking may have been at too slow a pace or may not have lasted for the full time interval. In the following time interval, the subject was in a resting state, represented by the bit sequence (0001). See also [0073], [0209]); a lookup data table 802 describes activity types that are identified by the bit sequence such as (0110) (e.g., running), and/or the bit sequence (0011) (e.g., walking), and/or the bit sequence (0001) (e.g., resting) is/are interpreted as equivalent to a code assigning model to assign codes associated with characteristics of sensor data to the sensor data and an activity inferring model to infer an activity of a person wearing the sensor;
 	a central processing unit configured to receive the sensor data from the sensor [0078], [0084]: receive acceleration data from accelerometer 130 and process the received data);
 	in response to receiving the sensor data from the sensor, infer an activity in a specific measurement time period of the person wearing the sensor, based on sensor data in the specific measurement time period, the code assigning model, and the activity inferring model ([0078], [0084]-[0085]: a health monitor 100 may include memory 120 that is external to and accessible to the processor 110…The memory 120 may, for example, be used to store and/or buffer raw data from accelerometer 130 and/or physiological sensor 154, machine-readable instructions for processor 110, program data used by the processor for processing accelerometer data and/or physiological data, and/or activity data representative of an activity…the memory may also be used to store information pertinent to a user, e.g., user weight, height, gender, age, training goals, specific workout plans, activity-specific data for a user that may be used to identify an activity performed by the user or process data representative of an identified activity…[Further]: [0214], Fig. 8A: Referring again to FIG. 9A, a filled activity buffer 910 is depicted. The example activity buffer shown spans 20 time intervals, and a data entry for each time interval includes two pieces of information (health credit values and activity type). For the example shown, the first data entry 912 indicates that a first activity type that is identified by the bit sequence (0110) (e.g., running according to the example of FIG. 8A)...The filled activity buffer 910 shows that the first type of activity was maintained for five time intervals. In the third time interval, represented as the third entry 914, the intensity level at which the subject performed the activity was increased, so that the subject received two health credits for the activity during that time interval. Two health credits were also awarded during the fourth time interval. In the sixth time interval, a second type of activity, defined by the bit sequence (0011) was performed by the subject. This activity (e.g., walking) received no health credit. For example, the walking may have been at too slow a pace or may not have lasted for the full time interval. In the following time interval, the subject was in a resting state, represented by the bit sequence (0001));  and 
 	output the inferred activity in the specific measurement and codes assigned to the sensor data in the specific measurement ([0194], [0209]: FIG. 8A shows an illustrative example of a lookup data table 802 that may be used to determine METs…For the example shown in FIG. 8B, at least two activity types were identified during the generation of the health-credit data stream 805. The first activity type is represented by the bit sequence 0110, which corresponds to a running activity type according to the example shown in FIG. 8A. A second activity type, having the bit sequence 0001, corresponds to a resting state of the subject. See also [0214)).
	Blackadar does not disclose:
 	output the inferred activity in the specific measurement time period and codes assigned to the sensor data in the specific measurement time period, and a user interface including a display screen through which a user of the ground-truth data creation support system selects a window width for receiving the sensor data from the sensor, wherein the user interface controls operation of the ground-truth data creation support system based on the window width selected by the user which sets a length of time during which the sensor data is received.  
 	However, Balakrishnan discloses:
 	 output the inferred activity in the specific measurement time period and codes assigned to the sensor data in the specific measurement time period ([0232]-[0245]: FIGS. 18-20 illustrate example event identification within signal streams for shoe based sensors… Labels 0-13 may represent various detected events within the signal stream. For example, the labels may represent the following detected events or states: 0) Jump right strike 1) Jump left strike 2) Jump left launch 3) Jump right launch 4) Integral of right X acc above threshold 5) Integral of left X acc below threshold 6) Jump left strike 7) Jump right strike  8) and 10) Minimum derivative left Z acc 9) and 11) Minimum derivative right Z acc 12) Integral of left X acc above threshold 13) Integral of right X acc below threshold).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Blackadar to use an output the inferred activity in the specific measurement time period and codes assigned to the sensor data in the specific measurement time period as taught by Balakrishnan. The motivation for doing so would have been in order to track and display different activities of a person efficiently (Balakrishnan, [0009], [0214]).
 	Blackadar in view of Balakrishnan discloses  a user interface including a display screen through which a user of the ground-truth data creation support system receiving the sensor data from the sensor (see, Blackadar [0003], [0092], and Balakrishnan [0009], [0014], [0191], and [0202]).
 	Blackadar in view of Balakrishnan does not disclose:
 	a user interface including a display screen through which a user of the ground-truth data creation support system selects a window width for receiving the sensor data from the sensor, wherein the user interface controls operation of the ground-truth data creation support system based on the window width selected by the user which sets a length of time during which the sensor data is received.  
 	However, Holman discloses:
 	 a user interface including a display screen through which a user of the ground-truth data creation support system selects a window width for receiving the sensor data from the sensor, wherein the user interface controls operation of the ground-truth data creation support system based on the window width selected by the user which sets a length of time during which the sensor data is received ([0080], [0084], [0087]: The portable electronic device 14 may be configured to receive the activity metric(s) from the wrist device 12 and store the activity metric(s) in a memory…the activity metric(s) may represent momentary activity and/or activity accumulation. The activity level may be classified in the wrist device 12 and/or in the portable electronic device 14 on the basis of the measurement data, e.g. a higher motion or heart rate may be allocated to a higher activity class and, accordingly, activity accumulation in that class is increased. Referring to FIG. 10A, the portable electronic device 14 may construct a display view from the received activity data. As illustrated in FIG. 10A, the portable electronic device 14 may display accumulation of the activity in each of a plurality of activity classes over a determined time interval. The portable electronic device may form a display comprising a scale adapted to the determined time interval. The time interval may be a determined number of hours such as 12 or 24 hours (a day) or a determined number of days (a week, a month, or a year). The display view may comprise selection components the user may point to select a desired time interval (illustrated by selection components denoted by “day”, “week”, and “month” in FIG. 10A). The time interval may be determined by a start time and an end time…the portable electronic device 14 is configured to store and process the heart activity measurement data and the motion measurement data to obtain an activity metric based on both the heart activity measurement data and the motion measurement data…The portable electronic device 14 may further illustrated in the display view text or image information indicating the currently displayed time interval to the user. Browsing components may be provided to enable the user to browse from a display of one time interval to a display of another time interval, e.g. an adjacent time interval before or after the currently displayed time interval…[Further], [0095], : In FIG. 10B, the portable electronic device 14 illustrates various numeral statistics about the activity within the determined time interval of FIG. 10A. The display view may comprise an accumulation indicator and a target indicator for showing a proportion of activity accumulated during the time interval with respect to a target accumulation of the time interval. The display view may further comprise instructions as how the target may be or may have been reached… The display view may further comprise the energy expenditure in terms of expended calories, for example. The energy expenditure may be computed from the motion measurement data and/or the heart activity measurement data, depending on the type of measurement data available at each instant…the display view further comprises an indication of number of steps or another numerical activity accumulation figure illustrating total motion activity during the time interval. Such a figure may be computed from the motion measurement data…[0110]: Definitions of the time interval may be received from the user through a user interface 108 of the apparatus. The definitions of the time interval may be received on the basis of the user selecting a desired display view by operating the user interface, e.g. any one of the display views of FIGS. 10A to 18B. See also [0021], [0023]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Blackadar in view of Balakrishnan to use an a user interface including a display screen through which a user of the ground-truth data creation support system selects a window width for receiving the sensor data from the sensor, wherein the user interface controls operation of the ground-truth data creation support system based on the window width selected by the user which sets a length of time during which the sensor data is received as taught by Holman. The motivation for doing so would have been in order to display a proportion of activity accumulated during specific time interval (Holman, [0095], [0110]).

8.	Regarding claim 14, the claim is rejected with the same rationale as in claim 1. 

9.	Regarding claim 2, Blackadar in view of Balakrishnan in view of Holman disclose the ground-truth data creation support system according to claim 1 as disclosed above. 
 	Blackadar further discloses wherein the display screen is configured to display the inferred activity in the specific measurement and information on the sensor data in the specific measurement that has been assigned codes ([0194], [0209]: FIG. 8A shows an illustrative example of a lookup data table 802 that may be used to determine METs…For the example shown in FIG. 8B, at least two activity types were identified during the generation of the health-credit data stream 805. The first activity type is represented by the bit sequence 0110, which corresponds to a running activity type according to the example shown in FIG. 8A. A second activity type, having the bit sequence 0001, corresponds to a resting state of the subject. See also [0214)). Holman discloses wherein the display screen is configured to display the inferred activity in the specific measurement time period and information on the sensor data in the specific measurement time period ([0095], [0110], Figs 10A-18).
	Blackadar in view of Holman does not disclose:
 	wherein the display screen is configured to display screen is configured to display information on the sensor data in the specific measurement time period that has been assigned codes.  
 	However, Balakrishnan discloses:
 	 wherein the display screen is configured to display screen is configured to display information on the sensor data in the specific measurement time period that has been assigned codes ([0232]-[0245], Figs. 18-20).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Blackadar in view of Holman to use wherein the display screen is configured to display screen is configured to display information on the sensor data in the specific measurement time period that has been assigned codes as taught by Balakrishnan. The motivation for doing so would have been in order to track and display different activities of a person efficiently (Balakrishnan, [0009], [0214]).

10.	Regarding claim 3, Blackadar in view of Balakrishnan in view of Holman disclose the ground-truth data creation support system according to claim 2 as disclosed above. 
 	Blackadar further discloses wherein the central processing unit is configured to determine a ground-truth of the activity in the specific measurement time period, and wherein the memory is configured to store the ground-truth of the activity in the specific measurement time period ([0164], [0133], [0240]: activities may be stored by a health monitor for subsequent identification by a user. For example, after downloading data from the health monitor to a computing device, the user may be prompted to identify an activity type associated with a feature set for which the health monitor was unable to recognize the activity. The identification may be based upon the time at which the activity was performed…, once identified by a user, stored data for the activity may be analyzed for health benefits. The health monitor may be subsequently updated to recognize the newly-identified activity type. See also [0085], [0131]-[0132]).

11.	Regarding claim 4, Blackadar in view of Balakrishnan in view of Holman disclose the ground-truth data creation support system according to claim 3 as disclosed above. 
 	Blackadar further discloses wherein the memory is configured to store a code assigning model and activity inferring model, wherein the processing unit is configured to obtain a plurality of inference results about the activity in the specific measurement time period of the person wearing the sensor based on the code assigning model and the activity inferring model ([0084]-[0085], [0164]: a health monitor 100 may include memory 120 that is external to and accessible to the processor 110. The memory 120 may, for example, be used to store and/or buffer raw data from accelerometer 130 and/or physiological sensor 154, machine-readable instructions for processor 110, program data used by the processor for processing accelerometer data and/or physiological data, and/or activity data representative of an activity…the memory may also be used to store information pertinent to a user, e.g., user weight, height, gender, age, training goals, specific workout plans, activity-specific data for a user that may be used to identify an activity performed by the user or process data representative of an identified activity…, [Further], [0125], [0128]: FIG. Fig. 3: upon the identification of an activity type, the inference engine 320 may provide a control signal 322 to a multiplexor 330 to route the characteristic features 312 to an appropriate activity engine 340-1, 340-2, . . . , 340-n for further data processing. Each activity engine may, for example, be configured to process received characteristic features according to activity-specific algorithms (e.g., algorithms for running, walking, swimming, biking, etc.) to calculate one or more parameters descriptive of the activity…a health monitor may additionally or alternatively compute and/or store other data, e.g., activity type, maximum speed, average speed, distance traveled, number of steps, maximum caloric burn rate, average caloric burn rate, time of day etc…[Furthermore], [0194], [0214]: FIG. 8A shows an illustrative example of a lookup data table 802 that may be used to determine METs…Referring again to FIG. 9A, a filled activity buffer 910 is depicted. The example activity buffer shown spans 20 time intervals, and a data entry for each time interval includes two pieces of information (health credit values and activity type). For the example shown, the first data entry 912 indicates that a first activity type that is identified by the bit sequence (0110) (e.g., running according to the example of FIG. 8A)...The filled activity buffer 910 shows that the first type of activity was maintained for five time intervals. In the third time interval, represented as the third entry 914, the intensity level at which the subject performed the activity was increased, so that the subject received two health credits for the activity during that time interval. Two health credits were also awarded during the fourth time interval. In the sixth time interval, a second type of activity, defined by the bit sequence (0011) was performed by the subject. This activity (e.g., walking) received no health credit. For example, the walking may have been at too slow a pace or may not have lasted for the full time interval. In the following time interval, the subject was in a resting state, represented by the bit sequence (0001));  
 	wherein the central processing unit is configured to receive selection of one code assigning model as a selected code assigning model and an activity inferring model as a selected activity inferring model, and wherein the display screen is configured to display an inference result based on the selected code assigning model and the selected activity inferring model out of the plurality of inference results ([0185]-[0186]:  when a non-recognizable activity is found to be not similar to a recognizable activity, then a health monitor may assign 622 an unknown activity type for the activity. In some embodiments, a reserved character designation or bit sequence may be used for unknown activity types. For example, a bit sequence of all zeros (0000) may be assigned for an unknown activity type, though any other designation may be used. The reserved designation may later be used by the health monitor to identify periods of time in which unknown activities were performed…[0125], [0128], [0214]: FIG. 8A shows an illustrative example of a lookup data table 802 that may be used to determine METs…Referring again to FIG. 9A, a filled activity buffer 910 is depicted. The example activity buffer shown spans 20 time intervals, and a data entry for each time interval includes two pieces of information (health credit values and activity type). For the example shown, the first data entry 912 indicates that a first activity type that is identified by the bit sequence (0110) (e.g., running according to the example of FIG. 8A)...The filled activity buffer 910 shows that the first type of activity was maintained for five time intervals. In the third time interval, represented as the third entry 914, the intensity level at which the subject performed the activity was increased, so that the subject received two health credits for the activity during that time interval. Two health credits were also awarded during the fourth time interval. In the sixth time interval, a second type of activity, defined by the bit sequence (0011) was performed by the subject. This activity (e.g., walking) received no health credit. For example, the walking may have been at too slow a pace or may not have lasted for the full time interval. In the following time interval, the subject was in a resting state, represented by the bit sequence (0001)). Further, Balakrishnan also discloses wherein the memory is configured to store a code assigning model and activity inferring model, wherein the processing unit is configured to obtain a plurality of inference results about the activity in the specific measurement time period of the person wearing the sensor based on the code assigning model and the activity inferring model, wherein the input unit is configured to receive selection of a code assigning model and an activity inferring model, and wherein the display unit is configured to display an inference result based on the selected code assigning model and the selected activity inferring model out of the plurality of inference results ([0014]-[0016], [0185]-[0186], [0232]-[0244] and Figs. 18-20). Holman discloses obtain a plurality of inference results about the activity in the specific measurement time period of the person ([0095], [0110]). Blackadar in view of Balakrishnan in view of Holman does not disclose storing a plurality of code assigning models and a plurality of activity inferring models. However, storing a plurality of code assigning models and a plurality of activity inferring models would have been obvious to one ordinary skill in the art based on the teaching of Blackadar in view of Balakrishnan in view of Holman.

12.	Regarding claim 5, Blackadar in view of Balakrishnan in view of Holman disclose the ground-truth data creation support system according to claim 4 as disclosed above. 
 	Blackadar further discloses wherein the code assigning model configured to assign codes associated with characteristics of sensor data to the sensor data based on a different parameter, wherein the central processing unit is configured to input an parameter selection ([Further], [0125], [0128]: FIG. Fig. 3: upon the identification of an activity type, the inference engine 320 may provide a control signal 322 to a multiplexor 330 to route the characteristic features 312 to an appropriate activity engine 340-1, 340-2, . . . , 340-n for further data processing. Each activity engine may, for example, be configured to process received characteristic features according to activity-specific algorithms (e.g., algorithms for running, walking, swimming, biking, etc.) to calculate one or more parameters descriptive of the activity…a health monitor may additionally or alternatively compute and/or store other data, e.g., activity type, maximum speed, average speed, distance traveled, number of steps, maximum caloric burn rate, average caloric burn rate, time of day etc…[Further], [0164], [0194], [0214]: FIG. 8A shows an illustrative example of a lookup data table 802 that may be used to determine METs…Referring again to FIG. 9A, a filled activity buffer 910 is depicted. The example activity buffer shown spans 20 time intervals, and a data entry for each time interval includes two pieces of information (health credit values and activity type). For the example shown, the first data entry 912 indicates that a first activity type that is identified by the bit sequence (0110) (e.g., running according to the example of FIG. 8A)...The filled activity buffer 910 shows that the first type of activity was maintained for five time intervals. In the third time interval, represented as the third entry 914, the intensity level at which the subject performed the activity was increased, so that the subject received two health credits for the activity during that time interval. Two health credits were also awarded during the fourth time interval. In the sixth time interval, a second type of activity, defined by the bit sequence (0011) was performed by the subject. This activity (e.g., walking) received no health credit. For example, the walking may have been at too slow a pace or may not have lasted for the full time interval. In the following time interval, the subject was in a resting state, represented by the bit sequence (0001). See also ([0185]-[0186]); and 
 	wherein the display screen is configured to display an inference result based on a code assigning model associated with the input parameter and an activity inferring model associated with the code assigning model out of the plurality of inference results ([0214]: FIG. 8A shows an illustrative example of a lookup data table 802 that may be used to determine METs…Referring again to FIG. 9A, a filled activity buffer 910 is depicted. The example activity buffer shown spans 20 time intervals, and a data entry for each time interval includes two pieces of information (health credit values and activity type). For the example shown, the first data entry 912 indicates that a first activity type that is identified by the bit sequence (0110) (e.g., running according to the example of FIG. 8A)...The filled activity buffer 910 shows that the first type of activity was maintained for five time intervals. In the third time interval, represented as the third entry 914, the intensity level at which the subject performed the activity was increased, so that the subject received two health credits for the activity during that time interval. Two health credits were also awarded during the fourth time interval. In the sixth time interval, a second type of activity, defined by the bit sequence (0011) was performed by the subject. This activity (e.g., walking) received no health credit. For example, the walking may have been at too slow a pace or may not have lasted for the full time interval. In the following time interval, the subject was in a resting state, represented by the bit sequence (0001)). Further, Balakrishnan also discloses wherein the code assigning model configured to assign codes associated with characteristics of sensor data to the sensor data based on a different parameter, wherein the input unit is configured to input a parameter as the selection of a code assigning model and an activity inferring model; and wherein the display unit is configured to display an inference result based on a code assigning model associated with the input parameter and an activity inferring model associated with the code assigning model out of the plurality of inference results ([0014]-[0016], [0185]-[0186], [0232]-[0244] and Figs. 18-20).  Holman discloses obtain a plurality of inference results about the activity in the specific measurement time period of the person ([0095], [0110]). Blackadar in view of Balakrishnan in view of Holman does not disclose plurality of code assigning models include a plurality of models. However, wherein plurality of code assigning models include a plurality of models would have been obvious to one ordinary skill in the art based on the teaching of Blackadar in view of Balakrishnan in view of Holman.

13.	Regarding claim 7, Blackadar in view of Balakrishnan in view of Holman disclose the ground-truth data creation support system according to claim 3 as disclosed above. 
 	Blackadar further discloses wherein the processing unit is configured to: generate the activity inferring model based on the sensor data in the specific measurement time period and the ground-truth of the activity in the specific measurement time period; and update the activity inferring model stored in the memory with the generated activity inferring model ([0164], [0133], [0240]: The user may, for example, be notified that a non-recognizable activity occurred at a specific date and time and for a duration, and then the user may be queried to identify the activity…, the user may then identify the activity, which will in turn associate a set of characteristic features 312 with the previously non-recognized activity…, a list of possible activities having a similar caloric burn rate may be presented to a user, so that the user may select an activity from the list…The upgrading of the inference engine 320 and/or activity engine 340 may, for example, comprise transmitting new data structures and/or code to the processor 110 for use in recognizing the new activity. See [0085], [0131]-[0132]). See also Balakrishnan ([0123]-[0125], [0129], [0251]).

14.	Regarding claim 8, Blackadar in view of Balakrishnan in view of Holman disclose the ground-truth data creation support system according to claim 2 as disclosed above. 
 	Blackadar further discloses wherein the display screen is configured to display at least one of proportions of the codes assigned to the sensor data in the specific measurement, the codes assigned to the sensor data at individual times in the specific measurement, one or more sensor data in the specific measurement time period that has been assigned a code, and appropriateness of an inferred activity in the specific measurement as the information on the sensor data in the specific measurement that has been assigned codes ([0194], [0209]: FIG. 8A shows an illustrative example of a lookup data table 802 that may be used to determine METs…For the example shown in FIG. 8B, at least two activity types were identified during the generation of the health-credit data stream 805. The first activity type is represented by the bit sequence 0110, which corresponds to a running activity type according to the example shown in FIG. 8A. A second activity type, having the bit sequence 0001, corresponds to a resting state of the subject. See also [0214)).
 	Blackadar in view of Holman does not disclose:
 	wherein the display screen is configured to display at least one of proportions of the codes assigned to the sensor data in the specific measurement time period.  
 	However, Balakrishnan discloses:
 	 wherein the display screen is configured to display at least one of proportions of the codes assigned to the sensor data in the specific measurement time period ([0232]-[0245], Figs. 18-20).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Blackadar in view of Holman to use wherein the display screen is configured to display at least one of proportions of the codes assigned to the sensor data in the specific measurement time period as taught by Balakrishnan. The motivation for doing so would have been in order to track and display different activities of a person efficiently (Balakrishnan, [0009], [0214]).

15.	Regarding claim 9, Blackadar in view of Balakrishnan in view of Holman disclose the ground-truth data creation support system according to claim 1 as disclosed above. 
 	Blackadar further discloses wherein the sensor data is acceleration data measured by an acceleration sensor ([0008]).

16.	Regarding claim 10, Blackadar in view of Balakrishnan in view of Holman disclose the ground-truth data creation support system according to claim 1 as disclosed above. 
 	Blackadar further discloses wherein the code assigning model is a model configured to cluster the sensor data based on feature values and assign cluster identifiers as the codes ([0125], [0132], [0165], Figs. 3, 8A).

17.	Regarding claim 11, Blackadar in view of Balakrishnan in view of Holman disclose the ground-truth data creation support system according to claim 1 as disclosed above. 
 	Blackadar further discloses wherein the processing unit is configured to: generate the code assigning model based on sensor data in a case where a predetermined condition is satisfied; and update the code assigning model stored in the memory with the generated code assigning model ([0164], [0193], [0214], Figs. 8A).

18.	Regarding claim 12, Blackadar in view of Balakrishnan in view of Holman disclose the ground-truth data creation support system according to claim 11 as disclosed above. 
 	Blackadar further discloses wherein the predetermined condition is at least either one of a condition that a predetermined amount of new sensor data is input and a condition that sensor data on a new person is input ([0164], [0193], [0214], [0253], Figs. 8A). See also Balakrishnan ([0232]-[0246]).

19.	Regarding claim 13, Blackadar in view of Balakrishnan in view of Holman disclose the ground-truth data creation support system according to claim 1 as disclosed above. 
 	Blackadar further discloses infer an activity of the person wearing the sensor based on frequency of appearance of the sensor data in the specific measurement time period ([0105], [0237]: FIG. 8A).
 	Blackadar in view of Holman does not disclose:
 	wherein the activity inferring model is a model configured to infer an activity of a person wearing the sensor based on frequency of appearance of the codes assigned to the sensor data in the specific measurement time period.  
 	However, Balakrishnan discloses:
 	 wherein the activity inferring model is a model configured to infer an activity of a person wearing the sensor based on frequency of appearance of the codes assigned to the sensor data in the specific measurement time period ([0232]-[0245], Figs. 18-20: the set of events identified by labels 0-13 may correspond to a jumping jack action template. Accordingly, when a set of events matching events 0-13 are detected in a specified order and/or timing, the system may determine that the user has completed one jumping jack).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Blackadar in view of Holman to use wherein the activity inferring model is a model configured to infer an activity of a person wearing the sensor based on frequency of appearance of the codes assigned to the sensor data in the specific measurement time period as taught by Balakrishnan. The motivation for doing so would have been in order to track and display different activities of a person efficiently (Balakrishnan, [0009], [0214]).


20.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Blackadar, in view of Balakrishnan, in view of Holman, in further view of Sobol et al. US 2019/0209022 (hereinafter, Sobol).

21.	Regarding claim 6, Blackadar in view of Balakrishnan in view of Holman disclose the ground-truth data creation support system according to claim 3 as disclosed above. 
 	Blackadar further discloses wherein the activity inferring model includes a model configured to infer lower-level activities of the person wearing the sensor based on the sensor data that has been assigned codes and a model configured to infer a higher-level activity of the person wearing the sensor ([0193], [0214]-[0215], FIG. 8A). Holman discloses different degrees of activity such that the higher activity is associated with higher energy consumption ([0076], [0080]).
 	Blackadar in view of Holman does not disclose:
 	wherein the activity inferring model includes a model configured to infer lower-level activities of the person wearing the sensor based on the sensor data that has been assigned codes and a model configured to infer a higher-level activity of the person wearing the sensor based on the lower-level activities, wherein the processing unit is configured to infer lower-level activities and a higher-level activity in the specific measurement time period of the person wearing the sensor and wherein the display screen is configured to display information indicating a hierarchical structure of the inferred activities.  
 	However, Balakrishnan discloses:
 	 wherein the activity inferring model includes a model configured to infer lower-level activities of the person wearing the sensor based on the sensor data that has been assigned codes and a model configured to infer a higher-level activity of the person wearing the sensor based on the lower-level activities, wherein the processing unit is configured to infer lower-level activities and a higher-level activity in the specific measurement time period of the person wearing the sensor ([0232]-[0245], Figs. 18-20: the set of events identified by labels 0-13 may correspond to a jumping jack action template. Accordingly, when a set of events matching events 0-13 (i.e., lower-level activity) are detected in a specified order and/or timing, the system may determine that the user has completed one jumping jack (i.e., higher-level activity)).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Blackadar to use wherein the activity inferring model includes a model configured to infer lower-level activities of the person wearing the sensor based on the sensor data that has been assigned codes and a model configured to infer a higher-level activity of the person wearing the sensor based on the lower-level activities, wherein the processing unit is configured to infer lower-level activities and a higher-level activity in the specific measurement time period of the person wearing the sensor as taught by Balakrishnan. The motivation for doing so would have been in order to analyzing the relationship among different activities of a person efficiently (Balakrishnan, [0009], [0214]).
	Blackadar in view of Balakrishnan in view of Holman does not disclose:
 	wherein the display screen is configured to display information indicating a hierarchical structure of the inferred activities.  
 	However, Sobol discloses:
 	 wherein the display screen is configured to display information indicating a hierarchical structure of the inferred activities ([0271]: Fig. 11A, a representative program structure shows a hierarchical way to identify and classify various movements that may be used to correlate measurements taken from various forms of sensor data).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Blackadar in view of Balakrishnan in view of Holman to use wherein the display screen is configured to display information indicating a hierarchical structure of the inferred activities as taught by Sobol. The motivation for doing so would have been in order to show a hierarchical way to identify and classify various movements that may be used to correlate measurements taken from sensor (Sobol, [0271]).


Conclusion
22.	Examiner has cited particular columns and line numbers, and/or paragraphs, and/or pages in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.  


23.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
  
24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYOB HAGOS whose telephone number is (571)272-3508.  The examiner can normally be reached on 8:30-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eyob Hagos/								
Primary Examiner, Art Unit 2864